_aiAL
                                         144"           -.41                                    02/01/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0597


                                           DA 21-0597


U.S. BANK TRUST, N.A., as Trustee
for LSF9 Master Participation Trust,

             Plaintiff and Appellee,                                             FILED
       v.                                                                         FEB O 1 2022
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
NORMAN T. SOLLID, CAROLE SOLLID,                                                 State ot tVInntana
a/k/a CAROLE M. SOLLID;

             Defendants and Appellants,
                                                                     ORDER
BENEFICIAL FINANCIAL, INC., successor
by merger to BENEFICIAL MONTANA,
INC., d/b/a BENEFICIAL MORTGAGE CO.;
CALIBER HOME LOANS, INC., successor
by merger to THE CIT GROUP SLAES
FINANCING, INC.; ACCOUNTS MANAGEMENT
CORPORATION OF MONTANA, a Montana
Corporation; MONTANA DEPARTMENT
OF REVENUE,

             Defendants.



       Upon consideration of Appellants' motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellants have until March 4, 2022, within which
to file their opening brief.
       DATED this(             day of February, 2022.
                                                    For the Court,




                                                                 Chief Justice